Citation Nr: 0420700	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as secondary to DDT spraying and radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1949.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for skin cancer as 
secondary to DDT exposure in service.  

The veteran testified in March 2004 at a hearing held before 
the undersigned Veterans Law Judge (VLJ) at the RO.  At this 
hearing it was determined that the claim would be expanded to 
include exposure to radiation.  Thus the issue is 
characterized to reflect this expanded claim.  

The Board notes that a prior denial for entitlement to cancer 
as secondary to exposure to radiation was made by the RO in a 
June 2000 rating decision.  That decision was never appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for skin cancer.  He has argued that the skin 
cancer was either due to sun exposure in service, exposure to 
DDT in service or exposure to radiation in service.  
Specifically, in his March 2004 hearing, he testified that he 
spent around 20 months in Guam during his first permanent 
military assignment.  He testified that he was exposed to 
intense sun while stationed there.  He also testified that 
during the time he was stationed in Guam, there was a 
mosquito epidemic between 1947 and early 1948, and the Navy 
sprayed the entire area with DDT.  He testified that they 
lived outside the whole time and were exposed to DDT.  He 
also testified that in 1946, he was on the island when a 
typhoon hit Guam shortly after A-bomb tests had been dropped 
on a nearby fleet.  He testified that the typhoon exposed him 
to radiation contaminated seawater.

The Board notes that the veteran's service medical records 
include a notation that he was stationed in Guam in January 
1948.  

The Board notes that the available medical records do reflect 
that he was treated for a skin cancer (Bowen's disease) in 
October 1997.  More recently, he has been treated in May 2002 
for actinic keratosis, said to be an early stage of skin 
cancer.

In view of this and view of the veteran's contentions, the 
Board finds it necessary to schedule a VA examination to 
ascertain the etiology of the veteran's claimed skin cancer.  

Furthermore, since the veteran has alleged that he was 
exposed to radiation while stationed in Guam, the Board finds 
that a dose estimate should be obtained.  See Claims 
Processing Involving Radiation Exposure Policy Guidance, 
Compensation and Pension Service, July 3, 2003.  

Accordingly, this case is REMANDED to the AMC for the 
following actions:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.  

2.  The AMC should send the claims file 
to the Defense Threat Reduction Agency 
(DTRA) to obtain a dosage estimate.  

3.  Thereafter, the claims file should be 
forwarded to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998).  

4.  After completion of #1-3 above, the 
AMC should schedule the veteran for a VA 
skin examination to determine the nature 
and etiology of the veteran's claimed 
skin cancer.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

a.)  Does the veteran has a current skin 
cancer disability?  If so, is it as least 
as likely as not related to the sun 
exposure that took place while he was 
stationed in Guam?

b.)  If the veteran has a skin cancer 
disability that is not found to be 
related to sun exposure in Guam, is it as 
least as likely as not related to the DDT 
exposure that took place while he was 
stationed in Guam?

c.)  If the veteran has a skin cancer 
disability that is not found to be 
related to sun exposure or DDT exposure 
in Guam, is it as least as likely as not 
related to any radiation exposure that is 
shown to have took place while he was 
stationed in Guam?  In forming this 
opinion, the examiner should address 
whether or not radiation exposure has 
been objectively shown by the evidence 
obtained by the DTRA and the 
Undersecretary for benefits.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  This 
should include adjudication as to whether 
new and material evidence has been 
submitted to reopen a previously denied 
claim for service connection for cancer 
secondary to radiation exposure.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




